TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00074-CV





Lincoln Austin/Oaks Partnership, Appellant


v.


City of Austin and Braker Phase III, Ltd., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. 95-04301, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING





PER CURIAM

	Appellees' have filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Jones and B. A. Smith
Dismissed on Appellees' Motion
Filed:   May 22, 1996
Do Not Publish